Citation Nr: 0307581	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from September 1948 to March 1953.

This case comes to the Board of Veterans' Appeals (Board) by 
means of rating decisions rendered by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran expressed disagreement with a January 1997 
decision that denied service connection for a left knee 
disorder.  Additionally, he perfected an appeal of an April 
1998 decision that denied service connection for a lung 
disability.  

The veteran testified at a hearing before the undersigned 
Member of the Board sitting at the RO in December 2002.  A 
transcript of this hearing was prepared and a copy of the 
transcript is associated with the claims folder.  

The issue of entitlement to service connection for a left 
knee disorder is the subject of the Remand below.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim of service connection for a 
lung disability and has notified him of the information and 
evidence necessary to substantiate his claim.

2.  The veteran served in combat during the Korean Conflict 
in 1950 and 1951.  

3.  During his service in Korea, he experienced difficulty 
breathing and would cough up blood.  

4.  The veteran's private physicians have linked his present 
lung condition to in-service symptoms.


CONCLUSION OF LAW

The veteran's present lung disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
service connection for his lung disability, development as to 
this matter to comply with the VCAA would serve no useful 
purpose, but would needlessly delay appellate review and 
final disposition of this issue.


Evidentiary Background.  The evidence shows that the veteran 
served an infantry unit commander during World War II and the 
Korean Conflict.  The evidence shows that his awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge.  During his service in the Korean 
Conflict, he experienced extremely cold temperatures for a 
lengthy period of time.  He participated in the Chosin 
Reservoir Campaign and sustained cold weather injuries to his 
hands and feet.  Service connection has been awarded for 
these cold weather injuries.  

The veteran asserts that because of his exposure to extremely 
cold temperatures, he developed a chronic lung condition.  
While serving in the area of the Chosin Reservoir from 
November 29 to December 12, 1950, he was exposed to extreme 
cold temperature ranging from negative 20 degrees during the 
day to negative 48 degrees at night.  The wind chill ranged 
as low as negative 70 degrees.  As his unit had been 
separated from the company supply train, he had no tents or 
winter clothing.  

During his time near the Chosin Reservoir, the veteran 
experienced a burning sensation while taking a deep breath.  
Additionally, he had a tight, congested, tickling feeling in 
his chest.  His condition improved somewhat after several 
weeks and the veteran became too occupied with further combat 
engagements to dwell on his symptoms or seek treatment.  

The veteran has submitted several lay statements 
corroborating his in-service complaints of a lung condition.  
Statements from five fellow servicemen indicate that they had 
noticed that the veteran had a hard time breathing and would 
cough up blood while serving with them in Korea.  It was 
noted that the veteran shook off any inquiries regarding his 
condition.  

Following active service, the veteran found that he could no 
longer perform certain activities that he had been able to do 
prior to his service in Korea.  He was unable to continue 
hiking with a group as he had to stop and rest frequently to 
catch his breath.  He acknowledged that he had a history of 
cigarette smoking; however, his symptoms continued even after 
he quit smoking in the spring of 1982.  

In February 1995, the veteran was hospitalized at St. Vincent 
Hospital and Medical Center in Portland, Oregon, with a chief 
complaint of shortness of breath.  He had returned from a 
recent trip to Bangkok and Burma where he had spent two days 
in the hospital in each country were he was diagnosed with 
bronchitis and treated with Augmentin.  On his way back to 
the United States, he developed increasing shortness of 
breath and was given supplemental oxygen.  He presented to 
the hospital with severe respiratory distress.  He reported 
green sputum ten days prior to his admission with no fevers, 
chills, nausea, vomiting, or diarrhea.  He had no chest pain 
or palpitations.  Pertinent discharge diagnoses were 
congestive heart failure and an exacerbation of chronic 
obstructive pulmonary disease (COPD)/asthma.  

In order to treat his chronic cardiac and pulmonary 
condition, the veteran underwent biofeedback training from 
April 1995 to August 1995.  He was able to use relaxation 
techniques such as diaphragmatic breathing to control his 
breathing rate.  

Private medical records dated from December 1995 to January 
1998 from Dr. Gary L. Sultany show that the veteran received 
treatment for severe chronic obstructive pulmonary disease.  
It was noted that he coughed up about one-half cup of yellow 
phlegm daily.  He was on oxygen for his respiratory 
condition.    

Similarly, private treatment records from Dr. Keith L. 
Ironside, Jr., dated from March 1995 to August 1997 show that 
the veteran received treatment for his lung condition.  Dr. 
Ironside's treatment records show that the veteran had a 
history of pneumonitis in 1950.  He used oxygen at night and 
when needed during the day.  

In a January 2000 statement, Dr. Gregory Blair opined that 
the veteran had a problem with bronchiectasis that was 
characterized by a chronic cough and thick sputum production, 
chronic respiratory infections, infiltrates at the lung 
bases, and rales heard on pulmonary examination.  It was 
opined that the most likely etiology of the veteran's chronic 
bronchiectasis was a respiratory injury sustained during the 
veteran's service in Korea.  Specifically noted were the 
veteran's experiences with severe cold temperatures, wet 
foxholes, and long periods without sleep.  As a result of 
these experiences, the veteran developed a severe respiratory 
infection characterized by chills, cough, and hemoptysis 
which lasted in excess of one month.  It was noted that this 
most likely set up the lung damage that has resulted in his 
present lung disability.  

In a January 2000 statement, Dr. John H. Ellison indicated 
that he had treated the veteran for several years beginning 
in 1967.  It was opined that veteran experienced severe 
bronchitis and perhaps pneumonia while serving in combat 
during the Korean Conflict.  Pulmonary embolism was an 
alternative possibility.  Dr. Ellison concluded by stating 
that he had no doubt the veteran suffered severe pulmonary 
cold injury in Korea in 1950 resulting in permanent 
diminished pulmonary function.  A subsequent experience in 
1951 when he experienced chest pain, productive cough, 
wheezing, and shortness of breath, following a sustained 
prolonged partial cold water immersion was felt to have 
likely caused further damage to his lungs.  

The veteran was afforded a VA compensation and pension 
examination in March 2000.  It was noted that the veteran had 
a high-resolution CT scan the previous year that showed no 
evidence of bronchiectasis.  However, some air trapping was 
observed.  The veteran had some central lobular emphysema, 
but no significant bolus disease was noted.  A diagnosis of 
severe COPD/chronic bronchitis was rendered.  The examiner 
was unsure to what degree cold air exposure and sub-zero 
temperatures could cause chronic lung problems.  Therefore, 
the veteran was to be referred to a pulmonary specialist for 
consultation.  

In May 2000, a VA pulmonologist reviewed the veteran's 
records.  It was noted that pulmonary function tests revealed 
severe obstructive lung disease.  The physician noted that he 
had done an exhaustive review of the medical literature and 
could find no evidence that exposure to cold air results in 
long-term lung disease.  It was opined that there was no 
basis for his claim of lung disease due to cold injury and 
his current pulmonary disability was due to his many years of 
tobacco abuse.  

The veteran's file was reviewed by another VA physician in 
November 2001.   It was opined that the veteran suffered from 
severe emphysema.  The etiology of this emphysema includes 
cigarette smoking.  It was noted that investigations into the 
effects of cold air exposure have never demonstrated 
emphysema to result from such exposure.  

At his hearing before the Board in December 2002, the veteran 
testified that he had diminished lung capacity and a 
productive cough since serving in Korea in 1950.  Prior to 
that time, he had not had a problem with his lungs.  


Legal Criteria.  To reiterate, the veteran asserts that his 
present lung disability is related to his active service and, 
in particular, exposure to the elements while serving in 
combat.  After a review of the evidence, the Board finds that 
his contentions are supported by the evidence.  Accordingly, 
service connection for a lung disability is warranted.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.305 
(2002).  Service connection may be established for a current 
disability where there is evidence of a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Analysis.  The evidence of record, including the veteran's 
statements and statements from individuals that served with 
him, shows that the veteran experienced difficulty breathing 
and coughing during combat conditions in Korea.  During this 
time, he was exposed to extreme cold without adequate shelter 
or clothing for an extended period of time.  The Board notes 
that the veteran did not seek medical attention for pulmonary 
complaints during active service.  However, the evidence 
shows that he was an officer in a combat unit in the Chosin 
Reservoir area when his unit was separated from friendly 
forces.  The veteran assumed command of the unit when other 
officers were either wounded or killed in action.  Because of 
his responsibilities and dedication to duty, the veteran 
refused to seek medical attention.  In light of the 
foregoing, the Board finds that the lay statements are 
sufficient to establish that the veteran had in-service 
complaints of a lung or respiratory disability as the lay 
statements are consistent with the circumstances, conditions, 
and hardships of the veteran's service.

The Board notes that there is conflicting evidence regarding 
the relationship between his present lung disability and his 
active military service.  Dr. Blair and Dr. Ellison have 
linked the lung disability to the veteran's complaints of 
coughing and difficulty breathing during active service.  
However, the VA physicians who reviewed the claims folder in 
May 2000 and November 2001 opined that the veteran's lung 
condition was not related to cold exposure.  After reviewing 
the conflicting opinions, the Board places greater probative 
weight on the private medical evidence.  As set forth above, 
during his service in the Korean Conflict, he participated in 
the Chosin Reservoir Campaign and experienced extremely cold 
temperatures for a lengthy period of time.  He sustained cold 
weather injuries to his hands and feet, for which service 
connection has been established.  Because of his exposure to 
extremely cold temperatures during combat, he experienced a 
burning sensation while breathing, and had a tight, 
congested, tickling feeling in his chest.  His condition 
improved somewhat after several weeks but he continued to 
experience pulmonary symptoms which eventually worsened.  
While dismissing the veteran's lung disability as not related 
to cold exposure, the VA physicians fail to address the 
impact of the veteran's combat-related complaints of 
difficulty breathing and coughing or to discuss the 
significance of his continuity of symptomatology thereafter.  
In view of the provisions of 38 U.S.C.A. § 1154(b), and the 
evidence of record, the Board finds that the evidence is in 
relatively equipoise as to the relationship between current 
pulmonary pathology and the combat-related symptoms which 
never completely resolved.  

In light of the medical opinions expressed by the veteran's 
physicians, the benefit of the doubt provisions of 38 U.S.C. 
§ 5107(b), the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), and the veteran's testimony regarding 
the circumstances, conditions or hardship of his combat 
service and the symptoms he experienced at that time and 
continuously since then, the Board finds that service 
connection for a chronic lung disability is warranted.  See 
also Alemany v. Brown, 9 Vet. App. 518 (1996), and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disability is granted.


REMAND

With respect to the claim of entitlement to service 
connection for a left knee disorder, a remand is necessary to 
provide the veteran with a Statement of the Case.  Under 
pertinent VA regulations, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2002).  

Service connection for a left knee disorder was initially 
denied by the RO in a January 1997 rating action.  The 
veteran was informed of this decision that same month.  After 
receiving additional service medical records, the RO issued a 
rating action in February 1997 that again denied service 
connection for a left knee disorder.  The veteran was 
informed of this decision by letter dated February 28, 1997.  
In response to the February 1997 letter, the veteran 
submitted a statement in March 1997 wherein he expressed 
disagreement with the denial of service connection for a left 
knee disorder.  He stated, "I do believe that my claim is 
valid."  Attached to his statement were several letters 
dated in the 1950s containing information about an in-service 
knee injury.  As this correspondence clearly indicates that 
the veteran was expressing disagreement with the denial of 
service connection for his left knee disability, the Board 
will construe the statement as a NOD to the January and 
February 1997 rating actions.  

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned NOD initiates review by 
the Board of the RO's denial of service connection for a left 
knee disorder.  Accordingly, this issue must be remanded to 
have the RO issue a Statement of the Case.  

Based on the discussion above, the case is REMANDED for the 
following development:

1.  The RO should furnish to the veteran 
and his representative a Statement of the 
Case addressing the issue of entitlement 
to service connection for a left knee 
disorder.  This Statement of the Case 
should summarize the law and evidence 
relied on in the determination of his 
claim.

2.  The veteran is informed that the case 
will be returned to the Board following 
the issuance of the Statement of the Case 
only if he perfects his appeal as to the 
issue of entitlement to service 
connection for a left knee disorder by 
the filing of a timely and adequate 
substantive appeal.

If a timely substantive appeal is filed as to this issue, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


